Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00654-CR

                                   Sir Alex Meyers RANDOLPH,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR0281
                        Honorable Maria Teresa (Tessa) Herr, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 13, 2019

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant Sir Alex Randolph appeals his conviction for compelling prostitution. On

October 4, 2019, appellant filed a pro se motion to dismiss the appeal, stating he no longer wishes

to pursue this appeal.

           Rule 42.2(a) of the Texas Rules of Appellate Procedure provides that an appellate court

may dismiss an appeal upon appellant’s motion so long as the motion is signed by appellant and

his attorney. TEX. R. APP. P. 42.2(a). Although signed by the appellant, the motion is not signed

by appellant’s appointed attorney.
                                                                                  04-19-00654-CR


       On October 11, 2019, we notified appellant’s appointed attorney of our intent to dismiss

the appeal unless he demonstrated by October 21, 2019 meritorious grounds for retaining the

appeal. No response has been filed.

       Accordingly, on our own motion and for good cause, we suspend the operation of Rule

42.2(a)’s requirement that a motion to dismiss be signed by both the appellant and his attorney.

See id. R. 2.; see also Haste v. State, No. 14-18-00500-CR, 2019 WL 2305753, at *1 (Tex. App.—

Houston (14th Dist.) May 30, 2019, no pet.) (per curiam) (suspending Rule 42.2(a) and granting

motion to dismiss that was not signed by appellant’s attorney). We therefore grant appellant’s

motion and dismiss the appeal.

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-